Citation Nr: 0720746	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an effective date earlier than November 
25, 2002, for the award of service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's hypertension has been characterized by diastolic 
blood pressure predominantly less than 110 and systolic blood 
pressure predominantly less than 200, with no other 
complications noted.

2.  The RO denied service connection for hypertension in 
April 1998; the veteran did not appeal that decision and it 
became final.

3.  In an April 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for 
hypertension; the veteran did not file a timely substantive 
appeal of this determination and it became final.

4.  The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, received on November 25, 2002, was not timely so as 
to perfect his appeal of the April 2001 rating decision; 
however, it was accepted as a request to reopen his claim of 
entitlement to service connection for hypertension.  

5.  The RO subsequently granted service connection for 
hypertension and assigned an effective date of November 25, 
2002.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2006).

2.  The criteria for assignment of an effective date prior to 
November 25, 2002, for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an initial rating in excess of 10 percent 
for his hypertension.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101, for hypertensive 
vascular disease.  This diagnostic code provides for a 10 
percent evaluation for diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board has reviewed the medical evidence of record, to 
include the March 2003 report of VA examination and the 
veteran's VA treatment records.  Although the March 2003 VA 
examination report includes a sitting blood pressure reading 
of 200/100; the veteran's blood pressure reading was170/100 
while recumbent and 190/104 while standing.  In addition, VA 
treatment records include many blood pressure readings and 
each reading reflects diastolic pressure below 110 and 
systolic pressure below 200 (i.e., 12/02 - 194/106 and 
178/90; 9/03 - 166/82 and 148/84, 10/03 - 144/87, 3/04 - 
158/78 and 152/88, 6/04 - 132/79 and 143/81).  In this 
regard, it is noted that the March 2004 treatment record 
notes that the veteran reported that his blood pressure 
readings had been running 160/80 at home, thereby by 
providing additional negative evidence against his claim for 
an increased initial rating.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 10 percent for the veteran's 
hypertension.  Overall, the preponderance of the medical 
evidence, as discussed above, does not reflect diastolic 
pressure of 110 or more.  Likewise, all systolic pressure 
readings, with one exception during the March 2003 VA 
examination when it was 200 at sitting, were less than 200.  
Moreover, even the veteran has indicated that his blood 
pressure had been running 160/80 at home.  Thus, because 
neither the veteran's diastolic nor his systolic pressure 
readings predominantly exceed the schedular criteria under 
Diagnostic Code 7101, an increased initial rating in excess 
of 10 percent is not warranted for hypertension.

Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for hypertension, there is no 
basis for a staged rating in the present case.  Fenderson v. 
West, 12 Vet. App. 119 (1998).  Finally, the Board notes that 
because no other cardiovascular impairment has been 
demonstrated secondary to the veteran's service-connected 
hypertension, evaluation of this disability under other 
diagnostic criteria for cardiovascular disabilities is not 
warranted at this time.  According to the March 2003 VA 
examination report, the veteran has complained of dizziness, 
nervousness, and fatigue; however, findings upon physical 
examination were essentially normal.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture so as to render impractical 
the application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
extended periods of hospitalization and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased initial rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

With respect to the issue of entitlement to an effective date 
earlier than November 25, 2002, for the award of service 
connection for hypertension, unless otherwise provided, the 
effective date for an award of compensation for service-
connected disability shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If the claim is received within one year from the 
date of separation from service, the date of separation will 
be the date of the award.  38 U.S.C.A. § 5110(b)(1).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  

Importantly, a substantive appeal must be filed within 60 
days from the date the originating agency mails a statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  Any 
award based on a subsequently filed application for benefits 
can be made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The veteran's service medical records reflect treatment for 
elevated systolic blood pressure and separation examination 
in July 1976 reflects that the veteran had been treated for 
HBP (high blood pressure), had been off medication for six 
months, and was having no problems.  

On October 17, 1997, the RO received the veteran's claim for 
service connection for hypertension.  There was no evidence 
to suggest that the veteran had received treatment for 
hypertension during the approximately 21 years from the date 
of his separation, providing strong evidence against this 
claim.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

It is important for the veteran to understand that, even 
today, there is a serious question as to whether his 
hypertension was caused by his military service many years 
ago. 

In a March 1998 rating decision, the RO denied service 
connection for hypertension.  

Thereafter, a February 1998 report of VA examination for 
hypertension provides a diagnosis of hypertension and notes 
that the veteran reported that he had never received 
treatment for high blood pressure.  Accordingly, by an April 
1998 rating decision, the RO confirmed the prior denial of 
service connection for hypertension on the basis that there 
was no medical evidence showing chronic hypertension as a 
result of, or aggravated by, military service.  

In his July 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran states that he appealed the decision 
which denied his 1997 claim for service connection.  However, 
this contention is not supported by the evidence of record.  
To the contrary, review of the claims file reflects that the 
veteran did not file a notice of disagreement with the RO's 
April 1998 rating decision denying service connection for 
hypertension.  The record in this case is very clear.  
Therefore, that decision became final.

By rating decisions dated in April 1999 and April 2001, the 
RO determined that new and material evidence to reopen the 
claim of entitlement to service connection for hypertension 
had not been submitted and the veteran's requests to reopen 
his claims were denied.  In this regard, it is noted that the 
veteran submitted a notice of disagreement with the April 
2001 rating decision and he was provided with a statement of 
the case in November 2001.  However, his VA Form 9, Appeal to 
Board of Veterans' Appeals, was not received until November 
25, 2002, more than 60 days from the date the RO mailed the 
statement of the case to the appellant and more than one year 
from the date of mailing of the notification of the rating 
decision being appealed.  

Although this communication was not accepted to perfect the 
veteran's appeal with respect to the April 2001 rating 
decision, it was accepted as another request to reopen his 
claim of entitlement to service connection for hypertension 
and, by a July 2003 rating decision, the RO reopened the 
claim, based on the receipt of new and material evidence, and 
granted service connection for hypertension.  The RO assigned 
an effective date for service connection of November 25, 
2002, the date of receipt of his reopened claim.

The RO granted service connection for the veteran's 
hypertension after reopening a finally denied claim due to 
the receipt of new and material evidence.  Thus, the 
effective date of the grant of service connection can be no 
earlier than the date VA received the veteran's request to 
reopen the claim.  Accordingly, the Board is unable to find 
any basis for assigning an effective date earlier than the 
date assigned by the RO.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in May 2003 and provided to 
the appellant prior to the July 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claim.  

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
submitting new and material evidence to reopen this claim and 
establish service connection.  There is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records as well as a copy of his VA 
examination reports.  He has also submitted lay evidence in 
the form of his written communications.  Thus, the evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claim decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim, as cited 
above.  The veteran underwent VA examination in March 2003 to 
evaluate this condition.  While additional attempts to obtain 
information can always be undertaken, in light of the record, 
the Board finds that such an additional attempt, in light of 
the extensive efforts already performed in this case, can not 
be justified.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied as to both issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


